DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 12 is objected to because of the following informalities:  claim 12 is written to depend on “claim 1’” but given the recitation of “the light-emitting region” is likely meant to depend upon claim 11 where “a light-emitting region” is first recited.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (US 20100053084 A1, hereafter Chatterjee).

	Regarding claim 1, Chatterjee teaches a computer mouse comprising: 
	a deformable body formable into an expanded configuration usable for receiving inputs for controlling a computing device and a folded configuration, the expanded configuration being an arcuate configuration having a first curvature and the folded configuration having a second curvature greater than the first curvature (Figs. 1 and 2, [0019]-[0023], where the mouse accepts inputs in the expanded configuration of fig. 1 and folds to a greater curvature in the folded configuration of fig. 2); and 
	 a hollow shell (110) disposed on a top surface of the deformable body, the shell expanding based at least on the deformable body being formed in the expanded configuration, the shell collapsing against the top surface of the deformable body based at least on the deformable body being folded into the folded configuration. and the shell comprising a flexible material that retains a shape of the shell in the expanded configuration (Figs. 1 and 2, [0027], where the sheath 110 is formed from a flexible material that adheres to the top surface of the hinge 102 in the folded configuration and otherwise retains the shape of the top surface in the expanded configuration).

	Regarding claim 2, Chatterjee teaches the computer mouse of claim 1, wherein, in the expanded configuration, the shell provides an ergonomic form factor to the computer mouse ([0002]-[0003], where a collapsible mouse fits comfortably in the user’s hand).

	Regarding claim 3, Chatterjee teaches the computer mouse of claim 1, wherein the flexible material is low-density polyethylene (LDPE) or polypropylene ([0039], where the soft, flexible material may be a foam rubber, a category of material which includes LDPE).

	Regarding claim 17, Chatterjee teaches the computer mouse of claim 1, further comprising: a motion tracking component disposed on the deformable body and configured to detect movement of the computer mouse ([0001], where a computer mouse is a device that tracks movement of the device across a surface); and a communications component configured to wirelessly communicate tactile input and motion tracking data to the computing device ([0044], where signals are sent wirelessly to and from a computer).

	Regarding claim 19, Chatterjee teaches a computer mouse comprising: 
	a deformable body formable into an expanded configuration usable for receiving inputs for controlling a computing device and a folded configuration in which a first portion of the deformable body is folded over a second portion of the deformable body (Figs. 1 and 2, [0019]-[0023], where the mouse accepts inputs in the expanded configuration of fig. 1 and folds to a greater curvature in the folded configuration of fig. 2); and 
	a hollow shell disposed on a top surface of the deformable body, the shell expanding based at least on the deformable body being formed in the expanded configuration, the shell collapsing against the top surface of the deformable body based at least on the deformable body being folded into the folded configuration, the shell comprising a flexible material capable of retaining a shape of the shell in the expanded configuration (Figs. 1 and 2, [0027], where the sheath 110 is formed from a flexible material that adheres to the top surface of the hinge 102 in the folded configuration and otherwise retains the shape of the top surface in the expanded configuration).

	Regarding claim 20, Chatterjee teaches a computer mouse comprising: 
	a deformable body formable into an expanded configuration usable for receiving inputs for controlling a computing device and a folded configuration in which the deformable body is folded along a central portion of the deformable body (Figs. 1 and 2, [0019]-[0023], where the mouse accepts inputs in the expanded configuration of fig. 1 and folds to a greater curvature in the folded configuration of fig. 2); and 
	a hollow shell disposed on a top surface of the deformable body, the shell expanding based at least on the deformable body being formed in the expanded configuration, the shell collapsing against the top surface of the deformable body based at least on the deformable body being folded into the folded configuration, the shell comprising a flexible material capable of retaining a shape of the shell in the expanded configuration (Figs. 1 and 2, [0027], where the sheath 110 is formed from a flexible material that adheres to the top surface of the hinge 102 in the folded configuration and otherwise retains the shape of the top surface in the expanded configuration).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4, 5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 20100053084 A1, hereafter Chatterjee) in view of Lin (US 20210004092 A1).

	Regarding claim 4, Chatterjee would show the computer mouse of claim 1. But, Chatterjee does not explicitly teach the computer mouse wherein the shell includes a plurality of slots along a length of the shell to facilitate collapsing the shell into the folded configuration. However, this was well known in the art as evidenced by Lin (Fig. 3, [0010], where there are a plurality of recesses which facilitate collapsing the input device into a folded configuration). Both Chatterjee and Lin teach input devices capable of folding and expanding into different configurations. Chatterjee teaches a single hinge connecting two segments whereas Lin teaches a plurality of segments each comprising slots or recesses to facilitate folding/expanding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional segments as taught by Lin into the computer mouse of Chatterjee so as to improve the range of configurations possible.

	Regarding claim 5, Chatterjee would show the computer mouse of claim 1. But, Chatterjee does not explicitly teach the computer mouse further comprising: a touch sensitive region disposed on a top surface of the shell. However, this was well known in the art as evidenced by Lin (Fig. 2, [0025], where there is a sensing structure 40 across the top surface of the shell that performs touch sensing). Both Chatterjee and Lin teach input devices capable of folding and expanding into different configurations. Chatterjee is silent with respect to the inclusion of a touch sensitive surface and only teaches buttons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional input methods as taught by Lin into the input device of Chatterjee to provide extra options for the user.

	Regarding claim 14, Chatterjee would show the computer mouse of claim 1. But, Chatterjee does not explicitly teach the computer mouse wherein the deformable body comprises a plurality of articulated segments arranged in a spatially consecutive arrangement and a plurality of hinges, and wherein each articulated segment of the plurality of articulated segments is connected to at least one adjacent articulated segment via a hinge of the plurality of hinges. However, this was well known in the art as evidenced by Lin (Figs. 1-3, [0010]-[0012], where there is a plurality of connecting bodies formed in a series and pivotally connected). Both Chatterjee and Lin teach input devices capable of folding and expanding into different configurations. Chatterjee only teaches a single hinge and two segments while Lin teaches a plurality of segments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional segments as taught by Lin into the computer mouse of Chatterjee so as to improve the range of configurations possible.

	Regarding claim 15, the combination of Chatterjee and Lin would show the computer mouse of claim 14. Lin in the combination further teaches the computer mouse wherein the plurality of hinges associated with the plurality of articulated segments are interconnected with pivoting connectors to cause the plurality of hinges to operate in tandem (Figs. 1-3, [0010]-[0012], where changing one segment causes pivotally connected segments to relatively reverse).

	Regarding claim 16, Chatterjee would show the computer mouse of claim 1. But, Chatterjee does not explicitly teach the computer mouse further comprising: a capacitive sensor for detecting the tactile input; and a haptic feedback component configured to generate a haptic output responsive to the capacitive sensor detecting the tactile input. However, this was well known in the art as evidenced by Lin (Fig. 2, [0025], where there is a sensing structure 40 across the top surface of the shell that performs capacitive touch sensing; [0036], where there is a tactile feedback element). Both Chatterjee and Lin teach input devices capable of folding and expanding into different configurations. Chatterjee is silent with respect to the inclusion of a touch sensitive surface and only teaches buttons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional input methods as taught by Lin into the input device of Chatterjee to provide extra options for the user.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 20100053084 A1, hereafter Chatterjee) in view of Vlasov et al. (US 20200412157 A1, hereafter Vlasov).

	Regarding claim 18, Chatterjee would show the computer mouse of claim 17. But, Chatterjee does not teach the computer mouse further comprising an inductive charging coil for wirelessly charging a battery of the computer mouse, wherein the inductive charging coil is configured to magnetically couple with a second inductive charging coil disposed in or on an external housing of the computing device. However, this was well known in the art as evidenced by Vlasov (Fig. 2, [0024]-[0025], where first charging coil 270 and transmitter coil 290 are connected to power accessory device 200, including storing received power in a local energy storage device such as a battery) Both Chatterjee and Vlasov teach computer mice. Chatterjee is silent with respect to the use of a pair of inductive charging coils to wirelessly charge a battery within the computer mouse. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power charging method as taught by Vlasov into the computer mouse of Chatterjee to provide a convenient method of powering the mouse for the user.

Allowable Subject Matter

Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692